
	
		II
		111th CONGRESS
		2d Session
		S. 3165
		IN THE SENATE OF THE UNITED STATES
		
			March 25, 2010
			Ms. Landrieu (for
			 herself, Ms. Snowe, and
			 Mr. Durbin) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Small Business and
			 Entrepreneurship
		
		A BILL
		To authorize the Administrator of the Small Business
		  Administration to waive the non-Federal share requirement under certain
		  programs. 
	
	
		1.Short titleThis Act may be cited as the
			 Small Business Community Partner
			 Relief Act of 2010.
		2.Matching
			 requirements under small business programs
			(a)Microloan
			 programSection 7(m) of the Small Business Act (15 U.S.C. 636(m))
			 is amended—
				(1)in paragraph
			 (3)(B)—
					(A)by striking
			 As a condition and inserting the following:
						
							(i)In
				generalSubject to clause (ii), as a
				condition
							;
				
					(B)by striking
			 the Administration and inserting the
			 Administrator; and
					(C)by adding at the
			 end the following:
						
							(ii)Waiver of
				non-Federal share
								(I)In
				generalUpon request by an intermediary, and in accordance with
				this clause, the Administrator may waive, in whole or in part, the requirement
				to obtain non-Federal funds under clause (i) for a fiscal year. The
				Administrator may not waive the requirement for an intermediary to obtain
				non-Federal funds under this clause for more than a total of 2 fiscal
				years.
								(II)ConsiderationsIn
				determining whether to waive the requirement to obtain non-Federal funds under
				this clause, the Administrator shall consider—
									(aa)the economic
				conditions affecting the intermediary;
									(bb)the impact a
				waiver under this clause would have on the credibility of the microloan program
				under this subsection;
									(cc)the demonstrated
				ability of the intermediary to raise non-Federal funds; and
									(dd)the performance
				of the intermediary.
									(III)LimitationThe
				Administrator may not waive the requirement to obtain non-Federal funds under
				this clause if granting the waiver would undermine the credibility of the
				microloan program under this
				subsection.
								;
				and
					(2)in paragraph
			 (4)(B)—
					(A)by striking
			 As a condition and all that follows through the
			 Administration shall require and inserting the following:
						
							(i)In
				generalSubject to clause (ii), as a condition of a grant made
				under subparagraph (A), the Administrator shall
				require
							;
				and
					(B)by adding at the
			 end the following:
						
							(ii)Waiver of
				non-Federal share
								(I)In
				generalUpon request by an intermediary, and in accordance with
				this clause, the Administrator may waive, in whole or in part, the requirement
				to obtain non-Federal funds under clause (i) for a fiscal year. The
				Administrator may not waive the requirement for an intermediary to obtain
				non-Federal funds under this clause for more than a total of 2 fiscal
				years.
								(II)ConsiderationsIn
				determining whether to waive the requirement to obtain non-Federal funds under
				this clause, the Administrator shall consider—
									(aa)the economic
				conditions affecting the intermediary;
									(bb)the impact a
				waiver under this clause would have on the credibility of the microloan program
				under this subsection;
									(cc)the demonstrated
				ability of the intermediary to raise non-Federal funds; and
									(dd)the performance
				of the intermediary.
									(III)LimitationThe
				Administrator may not waive the requirement to obtain non-Federal funds under
				this clause if granting the waiver would undermine the credibility of the
				microloan program under this
				subsection.
								.
					(b)Women's
			 business center programSection 29(c) of the Small Business Act
			 (15 U.S.C. 656(c)) is amended—
				(1)in paragraph (1),
			 by striking As a condition and inserting Subject to
			 paragraph (5), as a condition; and
				(2)by adding at the
			 end the following:
					
						(5)Waiver of
				non-Federal share relating to technical assistance and counseling
							(A)In
				generalUpon request by a recipient organization, and in
				accordance with this paragraph, the Administrator may waive, in whole or in
				part, the requirement to obtain non-Federal funds under this subsection for the
				technical assistance and counseling activities of the recipient organization
				carried out using financial assistance under this section for a fiscal year.
				The Administrator may not waive the requirement for a recipient organization to
				obtain non-Federal funds under this paragraph for more than a total of 2 fiscal
				years.
							(B)ConsiderationsIn
				determining whether to waive the requirement to obtain non-Federal funds under
				this paragraph, the Administrator shall consider—
								(i)the economic
				conditions affecting the recipient organization;
								(ii)the impact a
				waiver under this clause would have on the credibility of the women's business
				center program under this section;
								(iii)the
				demonstrated ability of the recipient organization to raise non-Federal funds;
				and
								(iv)the performance
				of the recipient organization.
								(C)LimitationThe
				Administrator may not waive the requirement to obtain non-Federal funds under
				this paragraph if granting the waiver would undermine the credibility of the
				women's business center program under this
				section.
							.
				
